Relator has appealed from an order of the Clinton Trial Term of the Supreme Court dismissing a writ of habeas corpus and remanding him to Clinton Prison. Relator was convicted in the Court of General Sessions of the County of New York in September, 1931, of the crime of forgery in the second degree and was sentenced to imprisonment, the minimum of which sentence was to be not less than three years and the maximum not more than ten years. In October, 1931, the relator escaped from custody and in October, 1934, he was recaptured in Honduras. He was then paroled for the express purpose of extradition to California. He declined to comply with this condition and obtained a writ of habeas corpus in the Federal court and that court held that he could not be extradited to California. After his refusal to go to California to stand trial on criminal charges there he was again incarcerated under the original judgment of conviction. He has served only a portion of his maximum sentence. Order unanimously affirmed. Present — Hill, P. J., Crapser, Heffernan, Schenek and Foster, JJ.